Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-7 are pending.  
Priority
Instant application 16978872, filed 09/08/2020 claims benefit as follows:

    PNG
    media_image1.png
    84
    390
    media_image1.png
    Greyscale
.
Information Disclosure Statement
	All references from the IDS(s) received 09/08/2020, 10/23/2020, 08/04/2021, 09/28/2021 and 02/04/2021 have been considered unless marked with a strikethrough.
Response to Restriction Election
	In the response received 3/28/2022, Applicant elects dodecamethylcyclohexasilane and according to Applicant claims 1-9 read on the elected specie.  After reconsideration, the specie election is withdrawn.
Claim Rejection -- 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2017179369 (“the ‘369 publication”, reference will be made to US-10844178 (“the ‘178 patent” since it is in English, but the ‘369 date is applied) in view of the article to Lange (“the Lange article”, made of record on the IDS) and as evidenced by the process bulletin from spxflow.com (https://www.spxflow.com/assets/pdf/apv-homogenizer-sodium-dispersions-processing-us.pdf).
The ‘178 patent teaches synthesis of cyclic polysilanes using sodium metal and toluene.  For example the ‘178 patent teaches:

    PNG
    media_image2.png
    226
    277
    media_image2.png
    Greyscale
.
The compound in C for example overlaps with chemical formula I.
Further, the ‘178 patent teaches sodium:
(8)    Examples of the alkali metal available in the present invention include a lithium simple substance, a sodium simple substance, a potassium simple substance, or alloys thereof. Among these, a sodium simple substance is preferable. Examples of the alkali earth metal available in the present invention include a magnesium simple substance, a calcium simple substance, a strontium simple substance, and alloys thereof. Among these, a magnesium simple substance is preferable.

Further, the ‘178 patent teaches various solvents which include ether based solvents (THF, dioxane, etc) and toluene.  Further, the ‘178 patent teaches aromatic hydrocarbon solvents.
(10)    Examples of the aprotic solvent available in the present invention include: aromatic hydrocarbon-based solvents such as benzene, toluene, xylene, and mesitylene; ether-based solvents such as tetrahydrofuran, 2-methyltetrahydrofuran, 1,4-dioxane, anisole, 1,2-dimethoxyethane, diethylene glycol dibutyl ether, diethylene glycol diethyl ether, diethyl ether, diisopropyl ether, and t-butylmethyl ether; and aliphatic hydrocarbon-based solvent such as hexane, heptane, octane, and decane. These may be used alone or in combination with at least two thereof. Among these, the aromatic hydrocarbon solvents are preferable, toluene and xylene are more preferable, and toluene is even more preferable.

The ’178 patent teaches that temperature is not critical but can be at the reflux at any solvent:
(13)    Although the polymerization of an organic dihalosilane in the presence of an alkali metal and/or an alkali earth metal may be conducted at any temperature, it is preferable that the polymerization be conducted at a temperature from 98.degree. C. to a reflux temperature of a solvent. 

Further, the ‘178 patent teaches an example:
(38)   Example 1 
(39)    The inside of a four-necked flask equipped with a motor stirrer, a thermometer, a dropping funnel and a reflux condenser was purged with nitrogen, and then dried with a heat gun. The flask was charged with 11.754 g (0.511 mol) of sodium metal and 35.5 cm.sup.3 of toluene, and then heated in an oil bath at 133.degree. C. to melt the sodium metal. The melted sodium metal was stirred vigorously for 20 minutes to obtain a sodium dispersion. 32.267 g (0.250 mol) of dichlorodimethylsilane was added dropwise to the sodium dispersion over 190 minutes while maintaining reflux conditions. 
The ‘178 patent fails to teach a mixed solvent system of ether and toluene.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong A of KSR applies.  The ‘178 patent teaches both ether and toluene as a solvent for the reactions therein.  One skilled in the art could readily combine solvents known for the same purpose.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made. 
	With respect to batchwise addition, each drop could be considered a batch when applying the broadest reasonable interpretation.   With respect to temperature, the ‘178 patent teaches overlapping temperatures and further teaches that temperature is not critical.  With respect to claim 4, this is a difference temperature is overlapping with the teachings of the ‘178 patent such that one could readily choose temperatures of overlap including reflux temperatures based at least on the solvent reflux temperatures for example. With respect to the silane monomer compound being added is mixed with a solvent, this is viewed as an difference in the order of addition of the solvent.  
The ‘178 patent fails to explicitly teach orders of addition or different heating temperatures, or solvent in the liquid mixture and solvent are the same solvent.
	However, it would have been prima facie obvious to one having ordinary skill in the art to optimize temperatures and order of addition because the ‘178 patent teaches overlapping temperatures relating to different solvents including the innate refluxing temperature for each solvent and overlapping temperatures with both heating steps.  Absent criticality this temperature limitation is viewed as met.  Further, with respect to order of addition, according to MPEP 2144.04 changes in sequence of adding ingredients is prima facie obvious:
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

	Thus, the limitations of claims 4, 6-7 are not given critical weight absent a showing of unexpected results.
	The ‘178 patent fails to teach that cyclic products would result.
	The Lange article is brought forward to show that one would expect cyclic products to result from treating overlapping starting materials with an alkali metal.
	Thus, it would have been prima facie obvious to arrive at cyclic products when performing the process found in the ‘178 patent because similar starting materials produce cyclic structures when treated with an alkali metal such as lithium.  One skilled in the art would expect cyclic products when performing the process of the ‘178 patent.
	The combination fails to teach a particle size in the sodium of instant claim 5.
	However, the evidentiary reference teaches that normal sodium has a particle size ranging from 1 um to 1000 um and therefore one would expect sodium from the example to have at least one overlapping particle.
	
Claim Objection
Claim 1 is objected to because of the following informalities:  Formula I in claim 1 is difficult to read.  Appropriate correction is required.
Claims 1-7 are objected to because of the following informalities:  The claims contain brackets.  Remove the brackets and use proper claim format. Appropriate correction is required.

Conclusions
	No claims allowed.    

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLINTON A BROOKS/Primary Examiner, Art Unit 1622